                              Case 2:21-cv-00328-KJD-EJY Document 15 Filed 04/15/21 Page 1 of 3




                       1    DENNIS M. PRINCE
                            Nevada Bar No. 5092
                       2    KEVIN T. STRONG
                       3    Nevada Bar No. 12107
                            ANGELA M. LEE
                       4    Nevada Bar No. 14905
                            PRINCE LAW GROUP
                       5
                            10801 W. Charleston Blvd., Ste. 560
                       6    Las Vegas, Nevada 89135
                            Tel: (702) 534-7600
                       7    Fax: (702) 534-7601
                       8    Email: eservice@thedplg.com
                            -and-
                       9    JASON R. MAIER
                            Nevada Bar No. 8557
                    10      MAIER GUTIERREZ & ASSOCIATES
                    11      8816 Spanish Ridge Avenue
                            Las Vegas, Nevada 89148
                    12      Tel: (702) 629-7900
                            Fax: (702) 629-7925
                    13
                            Email: jrm@mgalaw.com
                    14      Attorneys for Plaintiff
                            Joseph Lomaglio
                    15
                                                 UNITED STATES DISTRICT COURT
                    16
                    17                                 DISTRICT OF NEVADA

                    18      JOSEPH LOMAGLIO, an individual,            Case No.: 2:21-cv-00328-KJD-EJY
                    19
                                         Plaintiff,
                    20
                            vs.                                        STIPULATION AND [PROPOSED
                    21                                                  ORDER] FOR EXTENSION OF
                    22      STATE FARM MUTUAL AUTOMOBILE                  TIME TO FILE REPLY TO
                            INSURANCE COMPANY, a foreign                DEFENDANT’S RESPONSE TO
                    23      corporation; DOES   I-X    and ROE            PLAINTIFF’S MOTION TO
                            CORPORATIONS I-X, inclusive,                        REMAND
                    24
                    25                   Defendants.                           (First Request)

                    26
                    27
                    28

                                                              Page 1 of 3
10801 W. Charleston Blvd.
       Suite 560
  Las Vegas, NV 89135
                              Case 2:21-cv-00328-KJD-EJY Document 15 Filed 04/15/21 Page 2 of 3




                       1      STIPULATION AND [PROPOSED ORDER] FOR EXTENSION OF TIME TO
                                         FILE REPLY TO DEFENDANT’S RESPONSE
                       2                   TO PLAINTIFF’S MOTION TO REMAND
                       3
                                                                (First Request)
                       4
                       5          IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff JOSEPH
                       6    LOMAGLIO, through his attorneys of record, Dennis M. Prince, Kevin T. Strong, and
                       7    Angela L. Lee of PRINCE LAW GROUP and Defendant STATE FARM MUTUAL
                       8    AUTOMOBILE INSURANCE COMPANY, by and through its attorneys, Robert W.
                       9    Freeman, Cheryl A. Grames, and Derek R. Noack of LEWIS BRISBOIS BISGAARD &
                    10      SMITH, LLP, that the deadline for Plaintiff to file his Reply to Defendant State Farm
                    11      Mutual Automobile Insurance Company’s Response to Plaintiff’s Motion to Remand
                    12      (ECF No. 13) shall be continued by seven (7) days from April 16, 2021 to April 23, 2021.
                    13      Plaintiff’s Motion for Remand was filed on March 29, 2021 (ECF No. 9). This is the first
                    14      request for extension of time to file a reply to this response. This Stipulation and
                    15      [Proposed Order] is submitted in accordance with LR IA 6-1.
                    16            The parties respectfully request this brief extension because counsel for Plaintiff
                    17      is currently drafting and finalizing extensive court ordered briefing regarding case
                    18      terminating sanctions for discovery abuses committed by the defendants in a matter
                    19      pending in the Eighth Judicial District Court, Clark County, Nevada (Balian v. Pump It
                    20      Up and Inflatable 2000, A-17-761984-C). The other attorneys at Plaintiff’s counsel’s law
                    21      firm are also under deadlines to draft and file a mediation brief, various federal court
                    22      filings, and an appellate court filing, as well as attend a mediation, all due during the
                    23      week of April 12-16, 2021.
                    24            This short extension of time to file Plaintiff’s reply will provide him the time
                    25      necessary to draft his reply to fully address each of the arguments set forth in
                    26      Defendants’ Opposition and to aid this Court in its ultimate decision as to whether this
                    27      matter should be remanded back to state court.
                    28

                                                                   Page 2 of 3
10801 W. Charleston Blvd.
       Suite 560
  Las Vegas, NV 89135
                              Case 2:21-cv-00328-KJD-EJY Document 15 Filed 04/15/21 Page 3 of 3




                       1          Accordingly, the parties respectfully request this Court to approve the foregoing
                       2    stipulation. This requested extension is not made in bad faith or to unnecessarily delay
                       3    these proceedings.
                       4
                       5    DATED this 14th day of April, 2021.          DATED this 14th day of April, 2021.
                       6    PRINCE LAW GROUP                             LEWIS BRISBOIS BISGAARD
                       7                                                 & SMITH, LLP

                       8    /s/ Dennis M. Prince                         /s/ Cheryl A. Grames
                            _______________________                      _______________________________
                       9
                            DENNIS M. PRINCE                             ROBERT W. FREEMAN
                    10      Nevada Bar No. 5092                          Nevada Bar No. 3062
                            KEVIN T. STRONG                              CHERYL A. GRAMES
                    11      Nevada Bar No. 12107                         Nevada Bar No. 12752
                    12      ANGELA M. LEE                                DEREK R. NOACK
                            Nevada Bar No. 14905                         Nevada Bar No. 15074
                    13      10801 W. Charleston Blvd., Ste. 560          6385 S. Rainbow Blvd., Ste. 600
                            Las Vegas, Nevada 89135                      Las Vegas, Nevada 89118
                    14      -and-                                        Attorneys for Defendant
                    15      JASON R. MAIER                               State Farm Mutual Automobile
                            Nevada Bar No. 8557                          Insurance Company
                    16      MAIER GUTIERREZ & ASSOCIATES
                            8816 Spanish Ridge Avenue
                    17
                            Las Vegas, Nevada 89148
                    18      Attorneys for Plaintiff
                            Joseph Lomaglio
                    19
                    20
                                                                   ORDER
                    21
                                  IT IS SO ORDERED.
                    22
                                  DATED this 15th day of April, 2021.
                    23
                    24
                                                                        _______________________________________
                    25                                                  UNITED STATES MAGISTRATE JUDGE
                    26
                    27
                    28

                                                                   Page 3 of 3
10801 W. Charleston Blvd.
       Suite 560
  Las Vegas, NV 89135
